Smith, P. J. (concurring):
I agree with Mr. Justice Woodward that upon the defendant rested the duty of keeping the planking upon the bridge in question in repair. The question upon which I entertain considerable doubt is as to the effect of the failure to serve upon the defendant the notice of injury. In Winter v. City of Niagara Falls (190 N. Y. 198), where it was held that the requirement of the statute applied as well to an infant as to an adult, attention was called to the fact that the plaintiff in that case was eighteen years of age, “ and so far as the complaint shows, presumably, was able to cause a claim to be filed.” In the opinion of Judge Gray it is said: “To require the presentation of a claim within a specified time is quite a reasonable provision; inasmuch as thereby the municipality is afforded a measure of protection against stale claims, or the possible connivance of corrupt officials. It permitted an investigation into the occurrence to be had at a time when the evidence relating to it might more readily be collected. The provision is not so rigid as to be beyond a construction, which admits of a substantial compliance with its requirement, or of an excuse for delay in performance, when caused by the inability of the injured person to comply.” The plaintiff in the case at bar was only five years old and was herself clearly unable to serve notice. While this is not a statute of limitation from the effect of which the plaintiff is relieved by reason of infancy, in my judgment a fair construction of the statute should not forfeit to this infant her right of action because of the failure of her mother or father to properly solve the intricate question of law as to what defendant was-liable for the injury caused by this defective bridge.
Order and judgment dismissing complaint reversed, order setting aside verdict affirmed, and a new trial granted, with costs to appellant to abide event.